Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in World (International Application) on 01 May 2019. It is noted, however, that applicant has not filed a certified copy of the PCT/US19/30262 application as required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-11, 34, 20-27 and 35-65 are allowed, renumbered to claims 1-51, respectively.

The following is an examiner’s statement of reasons for allowance:



Campbell (US 2011/0176407 A1) discloses a restart counter that is higher than a previous restart counter indicates a node has been restarted, wherein a restart count is associated with a resource-ID to identify the resource that has been down and restarted. Campbell discloses when a node fails is determined or by detecting that the restart count has changed, all records based on node ID is tear down.

Rico Alvarino et al. (US 2019/0349892 a1) discloses a targeted UE capability manager may receive an indication of a targeted UE capability, the targeted UE capability specified by a service provider for the delivery of broadcast or multicast content and associated with a radio interface between the base station and a UE and receive an updated indication of a targeted UE capability from the network node, the radio interface modified based on the updated targeted UE capability.

Mildh et al. (US 2014/0169277 A1) discloses an eNodeB compares value tag received in a message from the MME with the value tag indicated by a UE in the message. If the value tag indicates outdated information in the MME the eNodeB starts a UE Capability Enquiry procedure and thereby sends a request to the UE for its current UE capabilities (paragraph 40).

Prior arts of record disclose UE capability information is received by network device, wherein a network node operating status is determined based on a restart counter, and an eNB 

Regarding claims 1 and 20, prior arts of record fail to disclose “receive, from a user equipment capability management function, a message including a first value one or more old user equipment capability identifiers for the user equipment associated with a second value is stale or no longer valid; inhibit, in response to receiving the first value, associated with a first user equipment capability identifier for a user equipment, the first value indicating, the one or more old user equipment capability identifiers”, as recited in claim 1, and similarly recited I claim 20, in combination with other claimed limitations.

Regarding claims 36, 62 and 64, prior arts of record fail to disclose “make a determination, based at least upon a comparison of the at least one first value and the at least one second value, that the at least one first user equipment capability identifier associated with the at least one first value is stale or no longer valid; and store, in a cache at the user equipment, based on the determination, the at least one second value and the at least one second user equipment capability identifier”, as recited in claim 36, and similarly recited in claims 62 and 64, in combination with other claimed limitations.

Regarding claims 48, 63 and 65, prior arts of record fail to disclose “make a determination, based on a comparison of the at least one first value with the at least one second value, that the at least one first user equipment capability identifier is stale or no longer valid; and based on the determination that the at least one first user equipment capability identifier is 

Dependent claims 2-11, 34, 21-27, 35, 37-47 and 49-61 are allowable based on their dependency on independent claims 1, 20, 36 and 48, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL LAI/Primary Examiner, Art Unit 2645